Exhibit 10(iii).34

 

1999 Amended and Restated

Equity Participation Plan

Of

Safeway Inc.

And

Share Appreciation Rights Plan

of Canada Safeway Limited

 

STOCK RIGHTS AGREEMENT

 

You have been selected to be a participant in the 1999 Amended and Restated
Equity Participation Plan of Safeway Inc. and the 2001 Amended and Restated
Share Appreciation Rights Plan of Canada Safeway Limited, as specified below:

 

Employee:    SIN: Date of Grant:    Grant #: Date of Expiration:      Number of
Shares Subject to Purchase:      Base Price per Share: $(CANADIAN):     

 

IN WITNESS WHEREOF, the parties have caused this Stock Right Agreement to be
executed as of the Date of Grant.

 

SAFEWAY INC.

By:          

CANADA SAFEWAY LIMITED

By:      

Employee

 

Social Insurance Number

Address:

     

 

THIS AGREEMENT is made on and as of the Date of Grant set forth above between
SAFEWAY INC., a Delaware corporation (the “Company”), Canada Safeway Limited, an
Alberta corporation (“CSL”), and the Employee named above pursuant

 

1



--------------------------------------------------------------------------------

to the provisions of the 1999 Amended and Restated Equity Participation Plan of
Safeway Inc. (the “Plan”) and the 2001 Amended and Restated Share Appreciation
Rights Plan of Canada Safeway Limited (the “SAR Plan”). Each option to purchase
a share of Common Stock granted hereunder by the Company pursuant to the Plan
and the associated right granted hereunder to have the fair market value of such
share in excess of the Base Price for such share paid by CSL pursuant to the SAR
Plan shall together be termed a Right to purchase a share of Common Stock and
shall be governed by the provisions of this Agreement and the respective plans.
The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. Terms not otherwise defined in this
Agreement shall have the meaning specified in the Plan and the SAR Plan.

 

Section 1.1 - Option, SAR and Right

 

“Option” shall mean an option to purchase Common Stock of the Company granted
under this Agreement. “SAR” shall mean the undertaking of CSL under this
Agreement to fund the purchase price of a share acquired on exercise of an
Option in excess of the Base Price. “Right” shall mean an Option and the
corresponding SAR.

 

Section 1.2 - Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) any terminations where there is a simultaneous reemployment or
continuing employment of the Employee by the Company or a Subsidiary, (b) at the
discretion of the Committee, terminations which result in a temporary severance
of the employer-employee relationship, and (c) at the discretion of the
Committee, terminations which are followed by the simultaneous establishment of
a consulting relationship by the Company or a Subsidiary with the Employee. The
Committee, in its absolute discretion, shall determine the effect of all other
matters and questions relating to Termination of Employment, including, but not
by way of limitation, the question of whether a Termination of Employment
resulted from a discharge for good cause, and all questions of whether
particular leave of absence constitutes a Termination of Employment.

 

Section 1.3 - Change in Control of the Company

 

A “Change in Control of the Company” shall be deemed to have occurred, subject
to subparagraph (d) hereof, if any of the events (an “Event”) in subparagraphs
(a), (b) or (c) occur during the term of the Agreement:

 

(a) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than an
employee benefit plan of the Company, a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or an underwriter who
acquires such securities for the purpose of resale in an underwritten public
offering of such securities, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 25% or more of
the Company’s then outstanding voting securities carrying the right to vote in
elections of persons to the Board, regardless of comparative voting power of
such voting securities; or

 

(b) As a result of a tender offer or exchange offer for the purchase of
securities of the Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation or sale of
assets, or as a result of any combination of the foregoing, individuals who at
the beginning of any two-year period constitute the Board plus new directors
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (a) or
(c) of this Subsection) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such two year period or whose election or nomination for election was previously
so approved (collectively, the “Continuing Board Members”), cease for any reason
to constitute a majority thereof; or

 

2



--------------------------------------------------------------------------------

(c)

 

(i) The consummation of a merger or consolidation of the Company with any other
corporation regardless of which entity is the surviving company, other than a
merger or consolidation which would result in the voting securities of the
Company carrying the right to vote in elections of persons to the Board
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the Company’s then outstanding voting
securities carrying the right to vote in elections of persons to the Board, or
such securities of such surviving entity outstanding immediately after such
merger or consolidation, or

 

(ii) The holders of securities of the Company entitled to vote thereon approve a
plan of complete liquidation of the Company, or

 

(iii) The consummation of an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(d) Notwithstanding the definition of a “Change in Control of the Company” as
set forth in this Section 1.3, no Event described in subparagraph (c)(i) shall
constitute a Change in Control of the Company if (I) the merger or consolidation
would result in the voting securities of the Company carrying the right to vote
in elections of persons to the Board outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50%, but less than 80%,
of the Company’s then outstanding voting securities carrying the right to vote
in elections of persons to the Board, or such securities of such surviving
entity outstanding immediately after such merger or consolidation, and (II),
prior to the occurrence of any such Event the Continuing Board Members
unanimously determine, by resolution, that such Event shall not constitute a
Change in Control of the Company.

 

Section 1.4 - Base Price

 

The “Base Price” per share shall mean the amount of Canadian dollars, as
specified on the first page hereof, that the Employee is required to pay to
purchase shares of Common Stock under this Agreement.

 

Section 1.5 - Demotion

 

“Demotion” shall mean the demotion of the Employee to a position within the
Company which is not then eligible for grants of stock rights or to a position
that is eligible for stock right grants at a lower level than the level for
which the Employee was eligible on the Date of Grant. Notwithstanding the
foregoing, the Chief Executive Officer of the Company may make adjustments, in
his discretion, in the foregoing definition in the event of the transfer,
illness or disability of the Employee, the occurrence of a force majeure event
(including without limitation acts of God, strikes or labor disturbances)
affecting the Employee’s position or other similar circumstances.

 

Section 1.6 - Disability

 

“Disability” shall mean if a person is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

 

ARTICLE II

 

GRANT OF RIGHT

 

Section 2.1 - Grant of Right

 

In consideration of the Employee’s agreement to remain in the employ of the
Company or a Subsidiary and for other good and valuable consideration, on the
date hereof the Company irrevocably grants to the Employee Options to purchase
the number of shares of its Common Stock set forth above upon the terms and
conditions set forth in this Agreement and CSL irrevocably undertakes to make
the payments specified in Section 4.3(a)(i)(B) to the Company on behalf of and
at the direction of the Employee.

 

Section 2.2 - Purchase Price

 

The purchase price of the shares of stock covered by the Option shall be the
Fair Market Value (as defined in Section 1.21 of the Plan) at the time the
Option is exercised, without commission or other charge. On behalf of and at the
direction of the

 

3



--------------------------------------------------------------------------------

Employee, CSL shall pay the excess of the Fair Market Value of such shares over
the Base Price per share indicated above as specified in Section 4.3(a)(i)(B).

 

Section 2.3 - Consideration to Company; CSL

 

In consideration of the granting of these Rights by the Company and CSL, the
Employee agrees to render faithful and efficient services to the Company or a
Subsidiary, with such duties and responsibilities as the Company shall from time
to time prescribe, for a period of at least one (1) year from the date these
Rights are granted. Nothing in this Agreement or in the Plan or the SAR Plan
shall confer upon the Employee any right to continue in the employ of the
Company, a Parent Corporation or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company or any Subsidiaries, which are
hereby expressly reserved, to discharge the Employee at any time for any reason
whatsoever, with or without cause.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

These Rights shall become exercisable in five (5) cumulative installments as
follows:

 

Relation to Date of Grant

--------------------------------------------------------------------------------

   % of Rights that
may be exercised


--------------------------------------------------------------------------------

 

On or before first anniversary

   none  

After the first anniversary

   20 %

After the second anniversary

   20 %

After the third anniversary

   20 %

After the fourth anniversary

   20 %

After the fifth anniversary

   20 %

 

Section 3.2 - Duration of Exercisability

 

The installments provided for in Section 3.1 are cumulative. Each such
installment that becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable under Section 3.3. Rights that are
not yet exercisable at the Employee’s Termination of Employment shall not become
exercisable thereafter. No portion of the Rights which are unexercisable upon a
Demotion shall thereafter become exercisable. Notwithstanding the foregoing, in
the event of a Demotion to a position that is eligible for a stock rights grant
at a lower level than the level for which the Employee was eligible on the Date
of Grant, the immediately preceding sentence shall apply only to that part (if
any) of the unexercisable portion of the Rights which exceeds the minimum number
of stock rights to which such position is eligible.

 

Section 3.3 - Expiration of Rights

 

The Rights may not be exercised to any extent by anyone after the first to occur
of the following events:

 

(a) The expiration of ten years and one day from the Date of Grant; or

 

(b) The expiration of three months from the time of the Employee’s Termination
of Employment unless such Termination of Employment results from his death, his
retirement in accordance with the Company’s retirement policies as then in
effect, or his Disability; or

 

(c) The expiration of one year from the date of the Employee’s Termination of
Employment by reason of his death or Disability or his retirement on or after
age 55 in accordance with the Company’s retirement policies as then in effect;
or

 

(d) The engagement by the Employee in willful misconduct which injures the
Company or any of its Subsidiaries; or

 

(e) The effective date of either the merger or consolidation of the Company with
or into another corporation, or the acquisition by another corporation or person
of all or substantially all of the Company’s assets or 80% or more of the

 

4



--------------------------------------------------------------------------------

Company’s then outstanding voting stock, or the liquidation or dissolution of
the Company, unless the Committee waives this provision in connection with such
transaction. At least ten days prior to the effective date of such merger,
consolidation, acquisition, liquidation or dissolution the Committee shall give
the Employee notice of such event if the Option has then neither been fully
exercised nor become unexercisable under this Section 3.3.

 

Section 3.4 - Acceleration of Exercisability

 

Upon the occurrence of a Change in Control of the Company, these Rights shall be
exercisable as to all shares covered hereby, notwithstanding that these Rights
may not yet have become fully exercisable under Section 3.1.

 

ARTICLE IV

 

EXERCISE OF RIGHTS

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Employee, only the Employee or the Employee’s
permitted transferee may exercise the Rights. After the death of the Employee,
any exercisable Rights may, prior to the time when the Rights become
unexercisable under Section 3.3, be exercised by his or her personal
representative, by any person entitled to do so under the Employee’s will, or
under the then applicable laws of descent and distribution as the case may be.

 

Section 4.2 - Partial Exercise

 

Any exercisable Rights may be exercised at any time prior to the time when the
Rights become unexercisable under Section 3.3; provided, however, that each
exercise shall be for not less than 100 shares (or the minimum installment set
forth in Section 3.1, if a smaller number of shares) and shall be for whole
shares only.

 

Section 4.3 - Manner of Exercise

 

(a) Rights may be exercised solely by delivery to the Secretary or his or her
office of all of the following prior to the time when the Rights become
unexercisable under Section 3.3:

 

(i) Notice in writing, complying with all applicable rules established by the
Committee, signed by the Employee or other person then entitled to exercise such
Rights

 

(A) Stating that such Rights are exercised, and

 

(B) Directing CSL to pay to the Company the amount of cash, determined pursuant
to Section 4.4 below, on the Employee’s behalf; and

 

  (ii) (A) Payment (in cash or by check) of the Base Price set forth above for
the shares with respect to which such Rights are thereby exercised; or

 

(B) Subject to the Committee’s consent, full payment in any other form approved
by the Committee, consistent with applicable law and the Plan; or

 

(C) Any combination of the consideration provided in the foregoing subsections
(A) and (B); and

 

(iii) On or prior to the date the same is required to be withheld, full payment
(in cash or by check) of any amount that must be withheld by the Company for
federal, provincial or state tax purposes, provided, however, that the Committee
may, in its discretion, allow for such payment to be in the form of Common Stock
in accordance with the terms of the Plan; and

 

(iv) Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, Canadian Securities Laws
and any other federal, provincial or state securities laws or regulations. The
Committee may, in its absolute discretion, also take whatever additional actions
it deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer orders to
transfer agents and registrars; and

 

5



--------------------------------------------------------------------------------

(v) In the event the Rights shall be exercised pursuant to Section 4.1 by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Rights.

 

Section 4.4 - SAR Payments By CSL

 

The amount to be paid by CSL in respect of the SAR portion of the Rights
exercised shall be determined as follows. Upon the exercise of a Right or
portion thereof pursuant to Section 4.3 above, CSL shall pay to the Company an
amount of cash (denominated in Canadian dollars, determined by reference to the
United States dollar/Canadian dollar exchange rate for the previous day as
reported in the Wall Street Journal) equal to the product of (i) the amount, if
any, by which the Fair Market Value (as defined in Section 1.21 of the Plan) of
a share of Common Stock on the date of such exercise exceeds the Base Price, and
(ii) the number of shares of Common Stock purchased pursuant to the exercise of
such Right. For purposes of this Section 4.4, the date of exercise of a Stock
Right shall be the date that CSL receives notice of such exercise. The SARs
cannot be exercised independently of the Option granted hereunder and the
proceeds from such SARs may only be applied to the purchase price of the Common
Stock purchased pursuant to this Rights Agreement.

 

Section 4.5 - Conditions to Issuance of Stock Certificates

 

The shares of stock deliverable upon the exercise of the Rights, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Rights prior
to fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state, federal or provincial law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

 

(c) The obtaining of any approval or other clearance from any state, federal or
provincial governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the exercise of the
Right(s) as the Committee may from time to time establish for reasons of
administrative convenience; and

 

(e) Unless a Registration Statement under the Securities Act of 1933 is in
effect with respect to the shares to be issued, the receipt of the written
representation of Employee that the shares of Common Stock are being acquired by
him for investment and with no present intention of selling or transferring them
and that he will not sell or otherwise transfer the shares except in compliance
with all applicable securities laws; and

 

(f) Payment to CSL of amounts, if any, that are required to be withheld by CSL
for all income taxes, federal, state, provincial or otherwise.

 

Section 4.6 - Rights as Stockholder

 

The holder of the Rights shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Rights unless and until certificates representing
such shares shall have been issued by the Company to such holder.

 

Section 4.7 - Canadian Securities Law Requirements

 

The Employee hereby acknowledges to and agrees with the Company and CSL as
follows:

 

(a) That the granting of Rights and transfers thereof as permitted herein, the
issuance of Common Stock upon exercise of exercisable Rights, and trades of such
Common Stock are regulated by the Canadian Securities Laws;

 

(b) That the Company and CSL have relied on certain securities laws exemptions
in the provinces of British Columbia, Alberta, Saskatchewan, Manitoba and
Ontario (the “Relevant Provinces”) in respect of, among other things, the
granting of Rights, and issuance of Common Stock upon exercise thereof;

 

6



--------------------------------------------------------------------------------

(c) That where necessary or advisable, the Company and CSL will attempt to
obtain certain exemptions (the “Exemption Orders”) from the requirements of
certain Canadian Securities Laws which, subject to sections 4.7(e), (f), (g) and
(h) below:

 

(i) Will, among other things, permit Rights to be transferred to the estate of
the Employee, his beneficiaries and to certain other persons; and

 

(ii) Subject to certain qualifications, will permit Common Stock acquired
pursuant to the exercise of exercisable Rights to be traded by the Employee, his
estate or beneficiaries and certain other persons, as the case may be, through
the New York Stock Exchange (the “NYSE”) utilizing the services of a registered
securities dealer, provided such trades are conducted in accordance with the
rules of the NYSE and in accordance with all securities laws applicable thereto;

 

provided that unless and until such Exemption Orders have been obtained, the
right of the Employee, his estate or beneficiaries and certain other persons, as
the case may be, to transfer any Rights as permitted herein, or trade Common
Stock acquired pursuant to the exercise of exercisable Rights, as the case may
be, may be restricted;

 

(d) That while trades in Common Stock not outlined in section 4.7(c) above may
be permitted in the Relevant Provinces, neither the Company nor CSL makes any
representation in respect of the same;

 

(e) That if the Employee, his estate and beneficiaries and certain other
persons, as the case may be, do not reside in any of the Relevant Provinces at
the time of exercise of exercisable Rights, the Company may not be entitled to
rely upon the provisions of section 4.7(b) above in respect of the issuance of
Common Stock upon exercise of exercisable Rights;

 

(f) That if the Employee, his estate and beneficiaries and certain other
persons, as the case may be, do not reside in any of the Relevant Provinces at
the time of any transfer of Options or SARs as permitted herein or trade of
Common Stock, they may not be entitled to rely upon the provisions of Section
4.7(c) above, and their right to transfer any Options or SARs, or trade in
Common Stock may be restricted;

 

(g) That the basis and circumstances upon which the Exemption Orders may be
granted, and Canadian Securities Laws in general, may change from time to time
and although the Company and CSL will attempt to inform the Employee of any such
changes made known to them which may affect any of the matters in this section
4.7, it is the sole responsibility of the Employee, his estate or beneficiaries
and any other interested person, as the case may be, to comply with all
applicable securities laws at the time of any transfer of Rights as permitted
herein, or any trade of Common Stock acquired upon exercise of exercisable
Rights; and

 

(h) In advance of any such transfer or trade the Employee, his estate and
beneficiaries or any other interested person, as the case may be, will confirm
with the Human Resources Department of CSL that such transfer or trade continues
to comply with all applicable laws and regulations. For greater certainty, the
Company and CSL are under no obligation, other than as set forth in Section
4.7(c) above, to make any applications to, or seek relief from, any Canadian
Securities Laws which may otherwise prevent or restrict any exercise or transfer
of Rights or Common Stock as permitted herein. THE EMPLOYEE IS URGED TO CONFER
WITH HIS OR HER INVESTMENT ADVISOR AND OBTAIN CONFIRMATION THAT SUCH TRADES OR
TRANSFERS COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND REGULATIONS.

 

ARTICLE V

 

OTHER PROVISIONS

 

Section 5.1 - Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, the SAR Plan or the Rights. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.2 - Rights Subject to Terms of Plans

 

This Stock Rights Agreement and the rights of Employee hereunder are subject to
all the terms and conditions of the Plan and the SAR Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan and the SAR Plan. Any
inconsistency between this Stock Rights Agreement and the Plan or the SAR Plan
shall be resolved in favor of the Plan or the SAR Plan, as the case may be.

 

Section 5.3 - Right Not Transferable

 

The Rights may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution or, unless and until the
Rights have been exercised, or the shares underlying the Rights have been
issued. Subject to the preceding sentence, neither the Rights nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Employee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.3 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 

Section 5.4 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to him or her at the address given beneath his
signature hereto or the last known address for the Employee contained in the
Company’s personnel records. By a notice given pursuant to this Section 5.4,
either party may hereafter designate a different address for notices to be given
to him or her. Any notice which is required to be given to the Employee shall,
if the Employee is then deceased, be given to the Employee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 5.4. Any notice shall be
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the Canadian Postal Service.

 

Section 5.5 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.6 - Construction

 

With respect to the obligations between Safeway Inc. and the Employee, this
Agreement shall be administered, interpreted and enforced under the laws of the
State of Delaware. With respect to the obligations between CSL and the Employee,
this Agreement shall be administered, interpreted and enforced under the laws of
the Province of Alberta.

 

[Signatures on 1st page of Agreement]

 

8